 



EXHIBIT 10.3

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (as the same may be amended, restated,
extended, renewed or otherwise modified from time to time, this “Agreement”)
made as of the 6th day of March, 2017, by ARC NYC123WILLIAM, LLC, a Delaware
limited liability company, having its principal place of business at c/o
American Realty Capital New York City REIT, Inc., 106 York Road, Jenkintown,
Pennsylvania 19046 (“Borrower”), and NEW YORK CITY OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership, having an address at c/o American Realty
Capital, 106 York Road, Jenkintown, Pennsylvania 19046 (“Principal”; Borrower
and Principal are collectively herein referred to as “Indemnitor”), in favor of
BARCLAYS BANK PLC, a public company registered in England and Wales, having an
address at 745 Seventh Avenue, New York, New York 10019 (together with its
successors, permitted transferees and/or permitted assigns, collectively,
“Indemnitee”) and other Indemnified Parties (defined below).

 

RECITALS:

 

A.           Indemnitee is prepared to make a loan (the “Loan”) to Borrower
pursuant to a Loan Agreement of even date herewith between Borrower and
Indemnitee (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Capitalized terms
not otherwise defined herein shall have the meaning set forth in the Loan
Agreement.

 

B.           Principal is the owner of a direct and/or indirect equity interest
in Borrower and will receive substantial benefit from Indemnitee’s making of the
Loan to Borrower.

 

C.           Indemnitee is unwilling to make the Loan unless Indemnitor agrees
to provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

 

D.           Indemnitor is entering into this Agreement to induce Indemnitee to
make the Loan.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:

 

 

 

 

1.                        ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES. Except
as otherwise disclosed by those certain Phase I environmental reports (or Phase
II environmental reports, if required) in respect of the Property (individually
and/or collectively referred to below as the context may require as the
“Environmental Report”), copies of which have been provided to, or received by,
Indemnitee, (a) there are no Hazardous Substances (defined below) or underground
storage tanks in, on, or under the Property, except those that are in compliance
with all Environmental Laws (defined below) and with permits issued pursuant
thereto (b) to Indemnitor’s knowledge, there are no past or present Releases
(defined below) of Hazardous Substances in, on, under or from the Property which
have not been remediated in accordance with Environmental Law; (c) Indemnitor
does not know of, and has not received any written notice from any Person
(including but not limited to a governmental entity) relating to the threat of
any Release of Hazardous Substances migrating to the Property; (d) there is no
past or present material non-compliance with Environmental Laws, or with permits
issued pursuant thereto, in connection with the Property which has not been
remediated or otherwise corrected in all material respects in accordance with
Environmental Law; (e) Indemnitor does not know of, and has not received, any
written notice from any Person (including but not limited to a governmental
entity) relating to Hazardous Substances or Remediation (defined below) thereof,
of possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property in violation of
Environmental Law, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; (f) Indemnitor has provided
to Indemnitee, in writing, any and all information relating to conditions in,
on, under or from the Property that is known to Indemnitor and that is contained
in files and records of Indemnitor or that has been provided to Indemnitor,
including but not limited to any reports relating to Hazardous Substances in,
on, under or from the Property and/or to any environmental condition of the
Property; and (j) to Indemnitor’s knowledge, no Hazardous Substances have been
handled, manufactured, generated, stored or processed on the Property.

 

2.                        ENVIRONMENTAL COVENANTS. Indemnitor covenants and
agrees that: (a) all uses and operations on or of the Property, whether by
Indemnitor or any other Person, shall be in material compliance with all
Environmental Laws and permits issued pursuant thereto; (b) Indemnitor shall not
cause, or permit, there to be any material Releases of Hazardous Substances in,
on, under or from the Property; (c) there shall be no Hazardous Substances in,
on, or under the Property, except those that are both (i) in compliance with all
Environmental Laws and with permits issued pursuant thereto and (ii) disclosed
to Indemnitee in writing; (d) Indemnitor shall use good faith efforts to keep or
cause to be kept the Property free and clear of all liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Indemnitor or any other Person (the “Environmental Liens”); (e) Indemnitor
shall, at its sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to Paragraph 3 of this Agreement, including but not limited
to providing all relevant information and making knowledgeable Persons available
for interviews; (f) in the event the Indemnified Parties have a good faith
reason to believe there exists a Release or imminent threat of Release of
Hazardous Substances or any other environmental condition involving Hazardous
Substances at the Property in violation of Environmental Law, Indemnitor shall,
at its sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Indemnitee (including but not
limited to sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), and
share with Indemnitee the reports and other results thereof, and Indemnitee and
the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof; (g) Indemnitor shall, at its sole cost and expense,
comply with all reasonable written requests of Indemnitee to (i) effectuate
Remediation of any environmental condition (including but not limited to a
Release of a Hazardous Substance) in, on, under or from the Property to the
extent that such Remediation is required by applicable Environmental Law; (ii)
comply with any directive from any governmental authority with respect to
compliance with any Environmental Law applicable to the Property; and (iii) take
any other reasonable action necessary or appropriate for protection of human
health or the environment with respect to compliance with any Environmental Law
applicable to the Property; (h) Indemnitor shall not do or allow any tenant or
other user of the Property to do any act that materially increases the dangers
to human health or the environment in violation of Environmental Laws applicable
to the Property, poses an unreasonable risk of harm to any Person in violation
of Environmental Laws applicable to the Property; (i) Indemnitor shall promptly
notify Indemnitee in writing of (A) any presence or Releases or threatened
Releases of Hazardous Substances in, on, under, from or migrating towards the
Property in violation of, or which would reasonably be expected to result in
liability by Indemnitor pursuant to, applicable Environmental Laws; (B) any
non-compliance with any Environmental Laws applicable to the Property; (C) any
actual or expected Environmental Lien; (D) any required or proposed Remediation
of environmental conditions relating to the Property; and (E) any written notice
that any Indemnitor receives from any source whatsoever (including but not
limited to a governmental entity) relating in any way to the presence, release,
or threatened release of Hazardous Substances or Remediation thereof, possible
liability of Indemnitor pursuant to any Environmental Law applicable to the
Property, other environmental conditions in connection with the Property in
violation of Environmental Law, or any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Agreement;
and (j) Indemnitor shall comply in all material respects with any and all
applicable local, state or federal laws, legislation, guidelines or statutes at
any time in effect with respect to Microbial Matter.

 

 2 

 

 

3.                        INDEMNIFIED RIGHTS/COOPERATION AND ACCESS. In the
event the Indemnified Parties have a good faith reason to believe that an
environmental hazard involving a Hazardous Substance in violation of
Environmental Law exists on the Property that, endangers any tenants or other
occupants of the Property or their guests or the general public, upon reasonable
notice from the Indemnitee, Indemnitor shall, at Indemnitor’s expense, promptly
cause an engineer or consultant reasonably satisfactory to the Indemnified
Parties to conduct any environmental assessment or audit (the scope of which
shall be determined in the sole and absolute discretion of the Indemnified
Parties) and take any samples of soil, groundwater or other water, air, or
building materials or any other invasive testing requested by Indemnitee and
promptly deliver the results of any such assessment, audit, sampling or other
testing; provided, however, if such results are not delivered to the Indemnified
Parties within a reasonable period, then, upon reasonable notice to Indemnitor,
the Indemnified Parties and any other Person designated by the Indemnified
Parties, including but not limited to any receiver, any representative of a
governmental entity, and any environmental consultant, shall have the right, but
not the obligation, to enter upon the Property at all reasonable times to assess
any and all aspects of the environmental condition of the Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in the sole and absolute discretion of
the Indemnified Parties) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing,
unless, in the case of such results not being delivered to the Indemnified
Parties within a reasonable period, such results are delivered to the
Indemnified Parties prior to the taking of any such activities by any such
Person. If the Indemnified Parties shall have a right of access to the Property
pursuant to this Section 3, Indemnitor shall cooperate with and provide the
Indemnified Parties and any such Person designated by the Indemnified Parties
with such access.

 

 3 

 

 

4.                        INDEMNIFICATION. Indemnitor covenants and agrees, at
its sole cost and expense, to protect, defend, indemnify, release and hold
Indemnified Parties harmless from and against any and all Losses (defined below)
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (a) any presence of any Hazardous Substances in, on, above, or
under the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property in connection with any
actual or proposed Remediation of any Hazardous Substances at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violations of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with the Property or
operations thereon, including but not limited to any failure by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
to comply with any order of any governmental authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any acts of Indemnitor, any Person affiliated with Indemnitor, and any
tenant or other user of the Property in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Substances at any facility or incineration vessel containing such or
similar Hazardous Substances; (i) any acts of Indemnitor, any Person affiliated
with any Indemnitor, and any tenant or other user of the Property in accepting
any Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; and (j) any misrepresentation or inaccuracy in any representation
or warranty or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement. Notwithstanding the foregoing,
Indemnitor shall not have any indemnification obligations to Indemnitee under
this Agreement with respect to any Losses that have been adjudicated as final
(and are not subject to appeal) as having arisen solely out of, or that
Indemnitor can prove to the satisfaction of Indemnitee (determined in
Indemnitee’s good faith discretion) arose solely out of, Hazardous Substances
in, on, under or about the Property that were (a) not (i) present prior to the
date that (A) Indemnitee or its nominee acquired title to the Property (and in
no event resulting from or relating to a condition existing or which may have
existed prior to the date that Indemnitee or its nominee acquired title to the
Property), whether by foreclosure, exercise of power of sale, acceptance of a
deed-in-lieu of foreclosure, or otherwise or (B) a mezzanine loan foreclosure or
assignment in lieu of foreclosure of the direct or indirect ownership interest
of Borrower by a mezzanine lender or its designee pursuant to the terms of a
mezzanine loan permitted under the Loan Agreement, including without limitation,
pursuant to Section 11.6 thereof, or entered into with the approval of
Indemnitee, and (ii) the result of any act or negligence of Indemnitor or any of
Indemnitor’s affiliates, agents or contractors; or (b) solely the result of the
gross negligence or willful misconduct of any Indemnitee.

 

 4 

 

 

5.                        DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND
EXPENSES. Upon written request by any Indemnified Party directly pertaining to
actions or suits arising out of the circumstances set forth in Section 4 above,
Indemnitor shall defend same (if requested by any Indemnified Party, in the name
of the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding, providing that no compromise or settlement shall be entered without
Indemnitor’s consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitor shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

 

6.                        DEFINITIONS. As used in this Agreement, the following
terms shall have the following meanings: The term “Environmental Law” means any
present and future federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law, relating to protection of human
health or the environment, relating to Hazardous Substances or relating to
liability for or costs of other actual danger to human health or the
environment. The term “Environmental Law” includes, but is not limited to, the
following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Law” also includes,
but is not limited to, any present and future federal, state and local laws,
statutes ordinances, rules, regulations and the like, as well as common law:
conditioning transfer of property upon a negative declaration or other approval
of a governmental authority of the environmental condition of the Property;
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental condition of the Property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property; imposing conditions or requirements in connection with permits or
other authorization for lawful activity; relating to nuisance, trespass or other
causes of action related to the Property; and relating to wrongful death,
personal injury, or property or other damage in connection with any
environmental condition or use of the Property.

 

 5 

 

 

The term “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, regulated, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
Microbial Matter, petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives. The foregoing shall be deemed
to exclude substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purposes of cleaning or other maintenance
or operations, provided the same (i) have been and continue to be in compliance
with all Environmental Laws, (ii) have not and do not result in contamination of
the Property and (iii) have not had and do not otherwise have a Material Adverse
Effect.

 

The term “Indemnified Parties” means Indemnitee, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Security Instruments are or will have been recorded,
Persons who may hold or acquire or will have held a full or partial direct
interest in the Loan (including, but not limited to, any custodians, trustees
and other fiduciaries who hold or have held a full or partial direct interest in
the Loan for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, affiliates, subsidiaries, successors and
assigns of any and all of the foregoing (including but not limited to any other
Person who holds or acquires or will have held a full or partial direct interest
in the Loan or the Property, whether during the term of the Loan or as a part of
a foreclosure of the Loan and including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of
Indemnitee’s assets and business).

 

The term “Losses” means any actual losses, damages (excluding consequential
damages, special damages and punitive damages), costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
litigation costs, attorneys’ fees, engineers’ fees, environmental consultants’
fees, and investigation costs (including but not limited to costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), in the case of each of
the foregoing, of whatever kind or nature and whether or not incurred in
connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.

 

The term “Microbial Matter” means fungi or bacterial matter which reproduces
through the release of spores or the splitting of cells, including, but not
limited to, mold, mildew, and viruses, whether or not such Microbial Matter is
living.

 

The term “Release” with respect to any Hazardous Substance means any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Substances.

 

 6 

 

 

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.

 

7.                        OPERATIONS AND MAINTENANCE PROGRAMS. If recommended by
the Environmental Report or any other environmental assessment or audit of the
Property (including, without limitation, any assessment or audit performed after
the date hereof), Indemnitor shall establish and comply with an operations and
maintenance program with respect to the Property, in form and substance
reasonably acceptable to Indemnitee, prepared by an environmental consultant
reasonably acceptable to Indemnitee (each such program, as applicable, the “O&M
Program”), which O&M Program shall address any asbestos-containing material or
lead based paint that may now or in the future be detected at or on the
Property. Borrower shall not permit any O&M Program to be amended, terminated,
replaced or otherwise modified, in each case, without obtaining Lender’s prior
written consent thereto, not to be unreasonably withheld. Without limiting the
generality of the foregoing, Indemnitee may require in its reasonable discretion
(a) periodic notices or reports to Indemnitee in form, substance and at such
intervals as Indemnitee may specify, (b) an amendment to any O&M Program to
address changing circumstances, laws or other matters, (c) access to the
Property by Indemnitee, its agents or servicer, to review and assess the
environmental condition of the Property and Indemnitor’s compliance with any O&M
Program and (e) variation of any O&M Program in response to the reports provided
by any such consultants. Indemnitor’s failure to comply with the foregoing
provisions of this Section within thirty (30) days of notice from Indemnitee
shall, at Indemnitee’s option, constitute an Event of Default. Without
limitation of the foregoing, Borrower hereby acknowledges and agrees that (i) as
of the date hereof, Borrower has established the Operations and Maintenance Plan
for Asbestos-Containing Materials dated as of January 27, 2015 (the “Closing
Date O&M Program”) and (ii) the Closing Date O&M Program shall constitute an
“O&M Program” for purposes hereof. Borrower shall continue to implement the
Closing Date O&M Program for the Property, and shall diligently comply with the
requirements of the Closing Date O&M Program during the term of the Loan. The
Closing Date O&M Program shall be in compliance in all material respects with
all applicable Legal Requirements and shall be subject to the reasonable
approval of Indemnitee. Indemnitee’s requirement that Borrower comply with the
Closing Date O&M Program shall not be deemed to constitute a waiver or a
modification of any of Borrower’s representations, covenants or agreements with
respect to environmental matters set forth herein, in the Loan Agreement or in
any other Loan Document.

 

 7 

 

 

8.                        UNIMPAIRED LIABILITY. The liability of Indemnitor
under this Agreement shall in no way be limited or impaired by, and Indemnitor
hereby consents to and agrees to be bound by, any amendment or modification of
the provisions of the Note, the Loan Agreement, the Security Instruments or any
other Loan Document to or with Indemnitee by Indemnitor or any Person who
succeeds Indemnitor or any Person as owner of the Property. In addition, the
liability of Indemnitor under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by the Note, the
Loan Agreement, the Security Instruments or any of the other Loan Documents,
(ii) any sale or transfer of all or part of the Property, (iii) except as
provided herein, any exculpatory provision in the Note, the Loan Agreement, the
Security Instruments or any of the other Loan Documents limiting Indemnitee’s
recourse to the Property or to any other security for the Note, or limiting
Indemnitee’s rights to a deficiency judgment against Indemnitor, (iv) the
accuracy or inaccuracy of the representations and warranties made by Indemnitor
under the Note, the Loan Agreement, the Security Instruments or any of the other
Loan Documents or herein, (v) the release of Indemnitor or any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Note, or (vii) Indemnitee’s failure to
record the Security Instruments or file any UCC financing statements (or
Indemnitee’s improper recording or filing of any thereof) or to otherwise
perfect, protect, secure or insure any security interest or lien given as
security for the Note; and, in any such case, whether with or without notice to
Indemnitor and with or without consideration.

 

9.                        ENFORCEMENT. Indemnified Parties may enforce the
obligations of Indemnitor without first resorting to or exhausting any security
or collateral or without first having recourse to the Note, the Loan Agreement,
the Security Instruments or any other Loan Documents or the Property, through
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Indemnitee from suing on the Note, foreclosing, or
exercising any power of sale under, the Security Instrument, or exercising any
other rights and remedies thereunder. This Agreement is not collateral or
security for the Debt, unless Indemnitee expressly elects in writing to make
this Agreement additional collateral or security for the Debt, which Indemnitee
is entitled to do in its sole and absolute discretion. It is not necessary for
an Event of Default to have occurred pursuant to and as defined in the Loan
Agreement for Indemnified Parties to exercise their rights pursuant to this
Agreement. Notwithstanding any provision of the Loan Agreement, the obligations
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Loan Agreement; Indemnitor is fully and personally liable for
such obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Property.

 

10.                      SURVIVAL. Subject to this Section 10, the obligations
and liabilities of Indemnitor under this Agreement shall fully survive
indefinitely notwithstanding any termination, satisfaction, assignment, entry of
a judgment of foreclosure, exercise of any power of sale, or delivery of a deed
in lieu of foreclosure of the Security Instruments. Upon the full and
indefeasible payment by Indemnitor of the Debt, the indemnification obligations
of Indemnitor hereunder shall be limited to Losses arising from conditions
occurring or existing prior to the date of such satisfaction and discharge of
the Debt. Notwithstanding the foregoing, upon the full and indefeasible payment
by Indemnitor of the Debt, provided that Indemnitor furnishes to Indemnitee a
Phase I environmental report with respect to the Property, which report is from
an environmental consultant reasonably acceptable to Lender, which updated
environmental report(s) disclose, no actual or threatened (other than as
disclosed in the Environmental Report delivered to Indemnitee by Indemnitor in
connection with the origination of the Loan) (A) non-compliance with or
violation in any material respect of applicable Environmental Laws (or permits
issued pursuant to Environmental Laws) in connection with the Property or
operations thereon, (B) Environmental Liens encumbering the Property, (C)
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in the indemnity provisions of this
Agreement or (D) presence or Release of Hazardous Substances in, on, under or
from the Property, excluding substances of kinds and in amounts ordinarily and
customarily used or stored in properties similar to the Property for the
purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Laws, that has not been fully remediated in
accordance with all applicable Environmental Laws, then this Agreement shall
terminate and be of no further force and effect on the date that is two (2)
years after the date on which the Debt is so paid in full.

 

 8 

 

 

11.                      INTEREST. Any amounts payable to any Indemnified
Parties under this Agreement shall become immediately due and payable on demand
and, if not paid within five (5) days of such demand therefor, shall bear
interest at the Default Rate.

 

12.                      WAIVERS.

 

(a)                      Indemnitor hereby waives (i) any right or claim of
right to cause a marshaling of Indemnitor’s assets or to cause Indemnitee or
other Indemnified Parties to proceed against any of the security for the Loan
before proceeding under this Agreement against Indemnitor; (ii) and relinquishes
all rights and remedies accorded by applicable law to indemnitors or guarantors,
except any rights of subrogation which Indemnitor may have, provided that the
indemnity provided for hereunder shall neither be contingent upon the existence
of any such rights of subrogation nor subject to any claims or defenses
whatsoever which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or other Indemnified Parties; (iv) notice of acceptance
hereof and of any action taken or omitted in reliance hereon; (v) presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) all homestead
exemption rights against the obligations hereunder and the benefits of any
statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Loan until the
Loan shall have been paid in full.

 

(b)                      EACH OF INDEMNITOR AND INDEMNITEE (BY ITS ACCEPTANCE OF
THIS AGREEMENT) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE
NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THE SECURITY
INSTRUMENT, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS
OF ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.

 

13.                      SUBROGATION. Indemnitor shall take any and all
reasonable actions, including institution of legal action against third parties,
necessary or appropriate to obtain reimbursement, payment or compensation from
such Persons responsible for the presence of any Hazardous Substances at, in,
on, under or near the Property or otherwise obligated by law to bear the cost.
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.

 

 9 

 

 

14.                      INDEMNITOR’S REPRESENTATIONS AND WARRANTIES. Indemnitor
represents and warrants that:

 

(a)                        it has the full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder; the execution,
delivery and performance of this Agreement by Indemnitor has been duly and
validly authorized; and all requisite action has been taken by Indemnitor to
make this Agreement valid and binding upon Indemnitor, enforceable in accordance
with its terms;

 

(b)                        its execution of, and compliance with, this Agreement
is in the ordinary course of business of Indemnitor and will not result in the
breach of any term or provision of the charter, by-laws, partnership or trust
agreement, or other governing instrument of Indemnitor or result in the breach
of any term or provision of, or conflict with or constitute a default under, or
result in the acceleration of any obligation under, any agreement, indenture or
loan or credit agreement or other instrument to which Indemnitor or the Property
is subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Indemnitor or the Property is subject;

 

(c)                        to Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of
Indemnitor, or in any material impairment of the right or ability of Indemnitor
to carry on its business substantially as now conducted, or in any material
liability on the part of Indemnitor, or which would draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Indemnitor contemplated herein, or which would be likely
to impair materially the ability of Indemnitor to perform under the terms of
this Agreement;

 

(d)                        it does not believe, nor does it have any reason or
cause to believe, that it cannot perform each and every covenant contained in
this Agreement;

 

(e)                        to Indemnitor’s knowledge, no approval,
authorization, order, license or consent of, or registration or filing with, any
governmental authority or other person, and no approval, authorization or
consent of any other party is required in connection with this Agreement; and

 

(f)                        this Agreement constitutes a valid, legal and binding
obligation of Indemnitor, enforceable against it in accordance with the terms
hereof.

 

15.                      NO WAIVER. No delay by any Indemnified Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of any such privilege, power or right.

 

 10 

 

 

16.                      NOTICE OF LEGAL ACTIONS. Each party hereto shall,
within five (5) Business Days of receipt thereof, give written notice to the
other party hereto of (i) any notice, advice or other communication from any
governmental entity or any source whatsoever with respect to Hazardous
Substances on, from or affecting the Property, and (ii) any legal action brought
against such party or related to the Property, with respect to which Indemnitor
may have liability under this Agreement. Such notice shall comply with the
provisions of Section 20 hereof.

 

17.                      EXAMINATION OF BOOKS AND RECORDS. Indemnified Parties
and their accountants shall have the right to examine the records, books,
management and other papers of Indemnitor which reflect upon its financial
condition, at the Property or at the office regularly maintained by Indemnitor
where the books and records are located. Indemnified Parties and their
accountants shall have the right to make copies and extracts from the foregoing
records and other papers. In addition, at reasonable times and upon reasonable
notice, Indemnified Parties and their accountants shall have the right to
examine and audit the books and records of Indemnitor pertaining to the income,
expenses and operation of the Property during reasonable business hours at the
office of Indemnitor where the books and records are located.

 

18.                      SECURITIZATION. Article 11 of the Loan Agreement is
hereby incorporated by reference as if fully set forth herein. Indemnitor hereby
agrees to cooperate in fulfilling any obligation of Borrower under Article 11 of
the Loan Agreement.

 

19.                      TAXES. Indemnitor has filed all federal, state, county,
municipal, and city income and other tax returns required to have been filed by
it and has paid all taxes and related liabilities which have become due pursuant
to such returns or pursuant to any assessments received by it. Indemnitor has no
knowledge of any basis for any additional assessment in respect of any such
taxes and related liabilities for prior years.

 

20.                      NOTICES. All notices or other written communications
hereunder shall be made in accordance with Article 14 of the Loan Agreement to
the addresses noted above (or to such other addresses as may be specified in
writing by any party hereto to the other parties hereto).

 

21.                      DUPLICATE ORIGINALS; COUNTERPARTS. This Agreement may
be executed in any number of duplicate originals and each duplicate original
shall be deemed to be an original. This Agreement may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Agreement. The failure of
any party hereto to execute this Agreement, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

 

22.                      NO ORAL CHANGE. This Agreement, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Indemnitor or
any Indemnified Party, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

 

 11 

 

 

23.                      HEADINGS, ETC. The headings and captions of various
paragraphs of this Agreement are for convenience of reference only and are not
to be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

24.                      NUMBER AND GENDER/SUCCESSORS AND ASSIGNS. All pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the Person or Persons referred to
may require. Without limiting the effect of specific references in any provision
of this Agreement, the term “Indemnitor” shall be deemed to refer to each and
every Person comprising an Indemnitor from time to time, as the sense of a
particular provision may require, and to include the heirs, executors,
administrators, legal representatives, successors and assigns of Indemnitor, all
of whom shall be bound by the provisions of this Agreement, provided that no
obligation of Indemnitor may be assigned except with the written consent of
Indemnitee. Each reference herein to Indemnitee shall be deemed to include its
successors and assigns. This Agreement shall inure to the benefit of Indemnified
Parties and their respective successors and assigns forever.

 

25.                      RELEASE OF LIABILITY. Any one or more parties liable
upon or in respect of this Agreement may be released without affecting the
liability of any party not so released.

 

26.                      RIGHTS CUMULATIVE. The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies which
Indemnitee has under the Note, the Security Instruments, the Loan Agreement or
the other Loan Documents or would otherwise have at law or in equity.

 

27.                      INAPPLICABLE PROVISIONS. If any term, condition or
covenant of this Agreement shall be held to be invalid, illegal or unenforceable
in any respect, this Agreement shall be construed without such provision.

 

28.                      GOVERNING LAW. The governing law and related provisions
set forth in Section 17.2 of the Loan Agreement (including, without limitation,
any authorized agent provisions thereof) are hereby incorporated by reference as
if fully set forth herein (with Indemnitor substituted in all places where
Borrower appears thereunder) and shall be deemed fully applicable to Indemnitor
hereunder. Indemnitor hereby certifies that it has received and reviewed the
Loan Agreement (including, without limitation, Section 17.2 thereof). In the
event of any conflict or inconsistency between the terms and conditions of this
Agreement and this Section 28, this Section 28 shall control.

 

29.                      MISCELLANEOUS.

 

(a)                      Wherever pursuant to this Agreement (i) Indemnitee
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory to Indemnitee, or (iii) any other decision or
determination is to be made by Indemnitee, the decision of Indemnitee to approve
or disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.

 

 12 

 

 

(b)                      Wherever pursuant to this Agreement it is provided that
Indemnitor pay any costs and expenses, such costs and expenses shall include,
but not be limited to, legal fees and disbursements of Indemnitee, whether
retained firms, the reimbursements for the expenses of the in-house staff or
otherwise.

 

(c)                      If Indemnitor consists of more than one person or
party, the obligations and liabilities of each such person or party hereunder
shall be joint and several.

 

(d)                      Each of Indemnitor and Indemnitee irrevocably submits
generally and unconditionally for itself and in respect of its property to the
nonexclusive jurisdiction of any state or federal court sitting in the State
over any suit, action or proceeding arising out of, or relating to, this
Agreement, and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such state or federal court. Each of
Indemnitor and Indemnitee irrevocably waives, to the fullest extent permitted by
law, any objection that Indemnitor or Indemnitee, respectively, may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in any such court, and any claims that any such suit, action or
proceeding is brought in an inconvenient forum. Final judgment in any such suit,
action or proceeding brought in any such court shall be binding upon Indemnitor
and may be enforced in any court in which Indemnitor or Indemnitee is subject to
jurisdiction, by a suit upon such judgment provided that service of process is
effected upon Indemnitor or Indemnitee as provided in the Loan Documents or as
otherwise permitted by applicable Legal Requirements. The authority and power to
appear for and enter judgment against Indemnitor shall not be exhausted by one
or more exercises thereof or by any imperfect exercise thereof and shall not be
extinguished by any judgment entered pursuant thereto. Such authority may be
exercised on one or more occasions or from time to time in the same or different
jurisdiction as often as Indemnitee shall deem necessary and desirable, for all
of which this Indemnitor shall be sufficient warrant.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 13 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

  BORROWER:       ARC NYC123WILLIAM, LLC,   a Delaware limited liability company
        By:  /s/ Michael A. Ead     Name: Michael A. Ead     Title: Authorized
Signatory         PRINCIPAL:       NEW YORK CITY OPERATING PARTNERSHIP, L.P.,  
a Delaware limited partnership         By:  /s/ Michael A. Ead     Name: Michael
A. Ead     Title: Authorized Signatory

 

 

